


Exhibit 10.47

 

Theravance
Biopharma, Inc. 2013 Equity Incentive Plan (“the Plan”)

 

Irish Addendum

 

1.                                      Purpose and eligibility

 

The purpose of this addendum to the Plan (the “Irish Addendum”) is to enable the
Committee to grant Share Awards to certain Employees and full-time directors of
the Company, any Parent, Subsidiary or Affiliate, who are based in Ireland. 
Share Awards (which will be unapproved for Irish tax purposes) may only be
granted under the Irish Addendum to employees and full-time directors of the
Company, any Parent, its Subsidiaries or Affiliates.  Any person to whom a Share
Award has been granted under the Irish Addendum is a “Participant” for the
purposes of the Plan.

 

2.                                      Definition

 

Definitions are as contained in Article 17 of the Plan, with the following
addition:

 

“Employer” means the Company, Parent, Subsidiary or Affliate (as relevant), who
is the Participant’s Employer.

 

“Revenue Commissioners” means the Irish Revenue Commissioners.

 

“TCA” means the Taxes Consolidation Act 1997.

 

3.                                      Terms

 

Share Awards granted pursuant to the Irish Addendum shall be governed by the
terms of the Plan, subject to any such amendments set out below and as are
necessary to give effect to Section 1 of the Irish Addendum, and by the terms of
the individual Option, Restricted Share, Share Unit or SAR Agreement (as
applicable) entered into between the Company and the Participant.

 

4.                                      Non-transferability of Awards

 

For the purposes of Section 14.4 of the Plan, no assignments of Share Awards
under the Plan shall be permitted.

 

5.                                      Withholding obligations

 

5.1                               The Participant shall be accountable for any
income tax, universal social charge and employee pay related social insurance
liability which is chargeable on any assessable income deriving from the
vesting, exercise, cancellation of, or other dealing in, the Share Award,
Restricted Shares or Ordinary Shares acquired under the Plan.  In respect of
such assessable income the Participant shall indemnify the Company and (at the
direction of the Company) any Employer of the Participant in respect of the
following (together, the “Tax Liabilities”):

 

(a)                                 any income tax liability which fails to be
paid to the Revenue Commissioners by the Company (or the relevant employing
Subsidiary) under the PAYE system as it applies to income tax under TCA referred
to in it; and

 

(b)                                 any universal social charge and employee pay
related social insurance liability which falls to be paid to the Revenue
Commissioners by the Company (or the relevant employing Subsidiary) under the
PAYE system.

 

1

--------------------------------------------------------------------------------


 

5.2                               Pursuant to the indemnity referred to in
Section 5.1, the Participant shall make such arrangements as the Company
requires to meet the cost of the Tax Liabilities, including at the direction of
the Company any of the following:

 

(a)                                 making a cash payment of an appropriate
amount to the Company or relevant Employer whether by cheque, banker’s draft or
deduction from salary in time to enable the Company or relevant Employer to
remit such amount to Revenue Commissioners before the 14th day following the end
of the month in which the event giving rise to the Tax Liabilities occurred; or

 

(b)                                 appointing the Company as agent and/or
attorney for the sale of sufficient Ordinary Shares acquired pursuant to the
Share Award to cover the Tax Liabilities and authorising the payment to the
Employer of the appropriate amount (including all reasonable fees, commissions
and expenses incurred by the relevant corporation in relation to such sale) out
of the net proceeds of sale of the Ordinary Shares.

 

6.                                      Employment Rights

 

6.1                               The Participant acknowledges that his terms of
employment shall not be affected in any way by his participation in the Plan
which shall not form part of such terms (either expressly or impliedly) nor in
any way entitle him to take into account such participation in calculating any
compensation or damages on the termination of his employment for whatever reason
(whether lawful or unlawful) which might otherwise be payable to him, and the
Participant’s terms of employment shall be deemed to be varied accordingly.

 

6.2                               This Plan is entirely discretionary and may be
suspended or terminated by the Company at any time for any reason. 
Participation in the Plan is entirely discretionary and does not create any
contractual or other right to receive future grants of Share Awards, or benefits
in lieu of Share Awards.  All determinations with respect to future grants will
be at the sole discretion of the Company.  Rights under the Plan are not
pensionable.

 

7.                                      Data Privacy

 

7.1                               The Participant authorises and directs the
Company and any relevant Employer to collect, use and transfer in electronic or
other form any personal information (the “Data”) regarding the Participant’s
employment, the nature of the Participant’s salary and benefits and the details
of the Participant’s participation in the Plan (including but not limited to)
the Participant’s home address, telephone number, date of birth, PPS number,
salary, nationality, job title, and number of Ordinary Shares for the purposes
of implementing, administering and managing the Participant’s participation in
the Plan.  The Participant understands and consents to the transfer of Data to
the Employer and to any third party dealing with the implementation,
administration and management of the Plan, including any requisite transfer to a
broker or other third party assisting with the exercise of the Option, or with
whom the Ordinary Shares may be deposited.

 

7.2                               The Participant acknowledges and consents that
the recipients of Data may be located overseas both within and outside the EU
and those countries may have data privacy laws which are different to those in
Ireland.  Furthermore the Participant understands that the transfer of Data to
such third parties is necessary to facilitate the Participant’s participation in
the Plan.

 

Adopted by the Board of Directors on

July 28, 2015

 

2

--------------------------------------------------------------------------------
